DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Priority
Applicant’s claim for the benefit of provisional application 63/089,923 submitted on 09 October 2020 is acknowledged.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 28 December 2021 have been considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hague (US 6,062,977), hereinafter ‘Hague’.

Regarding claim 1, Hague teaches:
A building system of a building comprising: (Hague: column 1 lines 9-12 “This invention relates generally to the field of medical/healthcare room technology and, more particularly, to air flow control and biological filtering systems for use in controlling the dispersion of pollutants in a room.”; “Respiratory diseases, such as, tuberculosis, are of critical concern to hospitals or long term care medical facilities, particularly as it may adversely affect medical personnel therein.”) [The hospital reads on “a building”.]
an in-zone plume control system located within a zone of the building, the in-zone plume control system comprising: (Hague: Abstract “An air cleaning device for reducing the nosocomial and airborne transmission of diseases, such as tuberculosis, pertussis, influenza and measles. The device is positioned at the wall behind a hospital bed and allows for the removal of localized room air at the patient's bed and creates an envelope of constantly moving air past the patient into the inlet of the device. The air currents that are so generated capture airborne particles, e.g., as droplet nuclei, arising from the patient before they are allowed to disperse throughout the room so as to reduce the possibility of exposure of patient generated ariborne pathogens to healthcare workers or others. The air source capture velocity profile is such as to provide a negative pressure at the inlet thereto and a negative pressure within the room and the captured air can be both appropriately irradiated and filtered to purify the air stream which exits from the device. The device may be mounted separately from a hospital light positioned behind the patient's bed or it may incorporate a such a hospital light into its design to allow for an optimum location of the air intake of the contaminated air emitted by a patient.”; Column 2 lines 39-45, figures 2-3 “FIG. 2 shows a view in section of the device shown in FIG. 1 as positioned with respect to a patient in a hospital bed; and FIG. 3 shows another perspective view of a portion of the system of FIG. 1 depicting the discharge of purified air through a duct system.”) [The system as illustrated in figures 2-3 reads on “an in-zone plume control system”, and the room reads on “a zone”.]
one or more return air inlets comprising openings to receive one or more air plumes generated by one or more users; (Hague: Abstract “The device may be mounted separately from a hospital light positioned behind the patient's bed or it may incorporate a such a hospital light into its design to allow for an optimum location of the air intake of the contaminated air emitted by a patient.”; Column 2 lines 46-55 “FIGS. 1 and 2 depict a source capture air purification device having a specific design configuration and components according to a preferred embodiment of the invention. The device is designed to have a relatively narrow profile and to fit directly at the wall in the space behind the head of a hospital bed. The device comprises an air inlet 10 designed and located to provide efficient capturing of contaminants, e.g., infectious droplet nuclei. Preferably, the device is mounted at the wall so that the air inlet 10 is between about one to three feet above the bed.”) [The air inlet 10 reads on “one or more return air inlets”, the intake reads on “to receive”, the patient reads on “one or more users”, and the contaminated air emitted by the patient reads on “one or more air plumes generated by one or more users”.]
one or more exhaust outlets configured to exhaust the one or more air plumes; (Hague: Column 3 lines 50-56 “When the purified air in flow path 23 has passed through the filter 20, it has been both irradiated by UV light and filtered by filter 20. The air 23 then enters the blower chamber 13 and, via the operation of a blower 18, such as is available from EBM, Co. of Farmington, Conn. under the model designation D2E133, is discharged as a clean airstream 24 into a duct 25.”) [The duct 25 reads on “one or more exhaust outlets”.]
a filter; and (Hague: Column 3 lines 29-38 “As can be seen in FIG. 2, air 21 enters rear chamber 11 and is directed upwardly through chamber 11. The inlet air is then irradiated by a germicidal UV lamp 19 positioned at or near the top of the chamber, using a UV lamp such as available from Sylvania/GTE Corporation of Danvers, Mass. under the model designation SYLG30T8. The air is then filtered by a high efficiency particulate arrestor (HEPA) filter 20, such as available from American Air Filter Co. of Louisville, Kentucky under the model designation ASTROCEL II.”) [The combination of the UV lamp 19 and the filter 20 reads on “a filter”.]
a fan configured to draw the one or more air plumes in through the one or more return air inlets, through the filter, and out through the one or more exhaust outlets back into the zone, (Hague: Column 2 lines 56-65 “The device includes a housing which comprises a rear chamber 11 which houses an ultraviolet (UV) lamp 19 and a removable front chamber 12 which provides access to a filter 20. A flow path 22 is provided from air inlet 10 to filter 20 and a flow path 23 is provided within chamber 12 for the flow of clean air from the filter 20 to a blower chamber 13 in which is mounted a double inlet centrifugal blower 18. The blower 18 provides the required airflow outwardly from chamber 13 and operates against the resistance of the filter, external ductwork and internal flow channels.”; Column 3 lines 50-56 “When the purified air in flow path 23 has passed through the filter 20, it has been both irradiated by UV light and filtered by filter 20. The air 23 then enters the blower chamber 13 and, via the operation of a blower 18, such as is available from EBM, Co. of Farmington, Conn. under the model designation D2E133, is discharged as a clean airstream 24 into a duct 25.”; Column 4 lines 1-3 “The exhausted clean air 24 may be circulated to other rooms or areas of the facility, exhausted to locations outside the facility, or recirculated back into the same room.”) [The blower 18 reads on “a fan”, and recirculating the cleaned air back into the same room reads on “back into the zone”.]
wherein the filter is configured to filter or disinfect the one or more air plumes to remove or deactivate particles from the one or more air plumes before returning the one or more air plumes to the zone. (Hague: Abstract “The air currents that are so generated capture airborne particles, e.g., as droplet nuclei, arising from the patient before they are allowed to disperse throughout the room so as to reduce the possibility of exposure of patient generated ariborne pathogens to healthcare workers or others.”) [Capturing the airborne particles reads on “to filter … to remove … particles”.]

Regarding claim 2, Hague teaches all the features of claim 1.
Hague further teaches:
wherein the filter is configured to filter the one or more air plumes to remove or deactivate infectious disease particles from the one or more air plumes. (Hague: Abstract “An air cleaning device for reducing the nosocomial and airborne transmission of diseases, such as tuberculosis, pertussis, influenza and measles.”; Column 4 lines 1-7 “The exhausted clean air 24 may be circulated to other rooms or areas of the facility, exhausted to locations outside the facility, or recirculated back into the same room. HEPA filters, or even more efficient filters, e.g., an ultra-particulate arrestor (ULPA) filter, also available from American Air Filter Co., may be used to reduce or eliminate infectious droplet nuclei from the room air.”) [The infectious droplet nuclei reads on “infectious disease particles”.]

Regarding claim 4, Hague teaches all the features of claim 1.
Hague further teaches:
wherein the in-zone plume control system is located within the zone and is separate from a central air system of the building. (Hague: figure 2; Column 2 lines 46-55 “FIGS. 1 and 2 depict a source capture air purification device having a specific design configuration and components according to a preferred embodiment of the invention. The device is designed to have a relatively narrow profile and to fit directly at the wall in the space behind the head of a hospital bed. The device comprises an air inlet 10 designed and located to provide efficient capturing of contaminants, e.g., infectious droplet nuclei. Preferably, the device is mounted at the wall so that the air inlet 10 is between about one to three feet above the bed.”) [As illustrated in figure 2, the air cleaning device is not part of “a central air system of the building”.]

Regarding claim 5, Hague teaches all the features of claim 1.
Hague further teaches:
wherein the in-zone plume control system is installed in at least one of a floor of the building, a ceiling of the building, or a wall of the building. (Hague: Column 2 lines 46-55 “FIGS. 1 and 2 depict a source capture air purification device having a specific design configuration and components according to a preferred embodiment of the invention. The device is designed to have a relatively narrow profile and to fit directly at the wall in the space behind the head of a hospital bed. The device comprises an air inlet 10 designed and located to provide efficient capturing of contaminants, e.g., infectious droplet nuclei. Preferably, the device is mounted at the wall so that the air inlet 10 is between about one to three feet above the bed.”)

Regarding claim 12:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.

Regarding claim 15, Hague teaches all the features of claim 12.
The claim recites similar limitations as corresponding claim 4 and is rejected using the same teachings and rationale.


Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melikov et al. (US 2012/0199003 A1), hereinafter ‘Melikov’.

Regarding claim 18, Melikov teaches:
A building system of a building space comprising: (Melikov: [0002] “The present invention relates to a filtration and ventilation unit, a filtration and ventilation system and a method for ventilating and cleaning the air and minimising the risk of microorganisms, viruses or any other health hazardous airborne matter to dissipate from one person to other persons.”; [0077] “By "air curtain" is meant a jet of air blown across an opening or space to prevent or reduce the ingress (penetration) of air or air-borne particles from outside the building envelope or between two zones in a building or occupied space.”) [The building or the occupied space reads on “a building space”.]
a plurality of in-zone air filtration systems located within the building space configured to draw in air of the building space and exhaust the air back into the building space; (Melikov: [0260], figure 19 “FIG. 19 illustrates air distribution in a room with a filtration/ventilation unit as a Hospital Bed Integrated Ventilation Cleansing Unit (HBIVCU) (5). Sick patients (1 and 3) are lying in the beds and are coughing or breathing upwards towards exhaust (4) of total volume ventilation. An individual e.g. a doctor (2) is sealed/protected within the clean zone by the air curtains created by the HBIVCU (5). The arrows indicate the direction of air. The filtration/ventilation units may be as described elsewhere herein.”) [The plurality of the Hospital Bed Integrated Ventilation Cleansing Unit (HBIVCU) (5), as illustrated in figure 19, reads on “a plurality of in-zone air filtration systems”.]
a building controller system comprising one or more controllers, the building controller system configured to: (Melikov: Abstract “Disclosed is an air distribution control unit or a filtration/ventilation unit which is portable and/or can be mounted on or integrated in furniture e.g. as a cabinet of at the head region of a bed.” [The air distribution control unit reads on “one or more controllers”, and the combination of the air distribution control units reads on “a building controller system”.]
receive locations of one or more occupants in the building space; determine one or more in-zone air filtration systems of the plurality of in-zone air filtration systems to activate based on the locations of the one or more occupants and second locations of the plurality of in-zone air filtration systems; and activate the one or more in-zone air filtration systems. (Melikov: figure 19, [0131] “The measuring means may detect air stream, temperature, colour, skin versus no skin or skin versus hair e.g. Optical sensors based on reflectivity from hair or skin. The measuring means may also be one or more movement censors. The measuring means may detect velocity due to breathing activities. A CO.sub.2 measuring sensor could be used, which would start the exhaust as soon as it senses elevated levels of CO.sub.2. Exhaled air contains 40,000 ppm of CO.sub.2 so a level above 4,000 ppm may be a threshold for activating the exhaust. Skin temperature sensors or pressure/posture measuring sensors that could be placed in the patients gown/pillow and react on pressing or other means may detect whether the patient is present, and only turn on the filtration/ventilation unit when the patient is present.”) [The patients reads on “one or more occupants”, and turning on the filtration/ventilation unit reads on “activate the one or more in-zone air filtration systems”. The location of the Hospital Bed Integrated Ventilation Cleansing Unit (HBIVCU) (5) reads on “second locations”, and the patient locations reads on “the locations of the one or more occupants”. Only turning on an HBIVCU only when a patient is detected at each of the HBIVCUs on reads on “determine … to activate based on the locations of the one or more occupants”.]

Regarding claim 19, Melikov teaches all the features of claim 18.
Melikov further teaches:
wherein the plurality of in-zone air filtration systems are configured to exhaust the air back into the building space in a direction away from the one or more occupants of the building space. (Melikov: figures 18-19; [0259] “FIG. 18 illustrates a bed with a filtration/ventilation unit at each side of the head of the individual (patient) lying in the bed. In this example an air curtain (discharged air towards ceiling) is made from a clean air supply, whereas the air entering the filtration/ventilation unit(s) is led to an exhaust system and thus removing the air from the room/location. The amount of air let to the exhaust system by a filtration/ventilation unit is indicated to the similar to the amount of clean air being directed into the filtration/ventilation unit to produce the air curtain. Any of the situations a to h shown in FIG. 8 may be combined with the situation shown in FIG. 18. In such situations the air producing the air curtain is preferably clean air from an external supply and the air entering the filtration/ventilation unit through a second air slot is led to an exhaust system and removed from the room/location through ventilation channels or tubes.”; [0260] “FIG. 19 illustrates air distribution in a room with a filtration/ventilation unit as a Hospital Bed Integrated Ventilation Cleansing Unit (HBIVCU) (5). Sick patients (1 and 3) are lying in the beds and are coughing or breathing upwards towards exhaust (4) of total volume ventilation. An individual e.g. a doctor (2) is sealed/protected within the clean zone by the air curtains created by the HBIVCU (5). The arrows indicate the direction of air. The filtration/ventilation units may be as described elsewhere herein.”) [The air flow directions, as illustrated in figures 18-19, show air flow away from the occupants.]

Regarding claim 20, Melikov teaches all the features of claim 18.
Melikov further teaches:
wherein the building controller system is configured to activate the one or more in-zone air filtration systems to draw exhaled air away from a first occupant of the one or more occupants in a direction that avoids moving the exhaled air across a second occupant of the one or more occupants. (Melikov: figure 6; [0039] “FIG. 6 illustrates computer simulated distribution of coughed air from a patient to another patient and in a room with two beds with the cleaning (filtration) unit installed in cabinet around the head of the patients and with mixing ventilation at 6 ACH (air-changes per hour) in the room.”) [See the air moves in “a direction that avoids moving the exhaled air across a second occupant”, as illustrated in figure 6.]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hague, in view of Melikov.

Regarding claim 3, Hague teaches all the features of claim 1.
Hague does not explicitly teach: wherein the in-zone plume control system further comprises: one or more sensors configured to sense whether the one or more users are present in the building; and a controller configured to activate the fan in response to a detection of the one or more users being present in the building.
Melikov teaches:
wherein the in-zone plume control system further comprises: one or more sensors configured to sense whether the one or more users are present in the building; and a controller configured to activate the fan in response to a detection of the one or more users being present in the building. (Melikov: [0131] “The measuring means may detect air stream, temperature, colour, skin versus no skin or skin versus hair e.g. Optical sensors based on reflectivity from hair or skin. The measuring means may also be one or more movement censors. The measuring means may detect velocity due to breathing activities. A CO.sub.2 measuring sensor could be used, which would start the exhaust as soon as it senses elevated levels of CO.sub.2. Exhaled air contains 40,000 ppm of CO.sub.2 so a level above 4,000 ppm may be a threshold for activating the exhaust. Skin temperature sensors or pressure/posture measuring sensors that could be placed in the patients gown/pillow and react on pressing or other means may detect whether the patient is present, and only turn on the filtration/ventilation unit when the patient is present.”) [The patient reads on “the one or more users”, and turning on the filtration/ventilation unit when patient is present reads on “to activate the fan in response to a detection of the one or more users”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hague and Melikov before them, to modify the air flow control and biological filtering system for a patient to incorporate detecting if the patient is present.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for only turning on the filtering system when the patient is present (Melikov: [0131] “Skin temperature sensors or pressure/posture measuring sensors that could be placed in the patients gown/pillow and react on pressing or other means may detect whether the patient is present, and only turn on the filtration/ventilation unit when the patient is present.”).

Regarding claim 6, Hague teaches all the features of claim 1.
Hague does not explicitly teach: wherein the openings of the one or more return air inlets receive a first air plume of a first user; wherein the one or more exhaust outlets are configured to exhaust the first air plume of the first user in a direction away from a second user.
Melikov teaches:
wherein the openings of the one or more return air inlets receive a first air plume of a first user; wherein the one or more exhaust outlets are configured to exhaust the first air plume of the first user in a direction away from a second user. (Melikov: figures 18-19; [0259] “FIG. 18 illustrates a bed with a filtration/ventilation unit at each side of the head of the individual (patient) lying in the bed. In this example an air curtain (discharged air towards ceiling) is made from a clean air supply, whereas the air entering the filtration/ventilation unit(s) is led to an exhaust system and thus removing the air from the room/location. The amount of air let to the exhaust system by a filtration/ventilation unit is indicated to the similar to the amount of clean air being directed into the filtration/ventilation unit to produce the air curtain. Any of the situations a to h shown in FIG. 8 may be combined with the situation shown in FIG. 18. In such situations the air producing the air curtain is preferably clean air from an external supply and the air entering the filtration/ventilation unit through a second air slot is led to an exhaust system and removed from the room/location through ventilation channels or tubes.”; [0260] “FIG. 19 illustrates air distribution in a room with a filtration/ventilation unit as a Hospital Bed Integrated Ventilation Cleansing Unit (HBIVCU) (5). Sick patients (1 and 3) are lying in the beds and are coughing or breathing upwards towards exhaust (4) of total volume ventilation. An individual e.g. a doctor (2) is sealed/protected within the clean zone by the air curtains created by the HBIVCU (5). The arrows indicate the direction of air. The filtration/ventilation units may be as described elsewhere herein.”) [As illustrated from the figures 18-19, the air flow from the sick patient 1 to the HBIVCU 5 reads on “a first air plume of a first user”, and the sick patient 2 or the doctor reads on “a second user”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hague and Melikov before them, to modify the air flow control and biological filtering system for a patient to incorporate directing the air to form an air curtain surrounding the patient.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve protecting other people in close proximity to the patient (Melikov: [0003] “There exists a need for isolation and/or protection of patients, doctors, nurses, visitors, people in close proximity to toxic materials etc.”).

Regarding claim 14, Hague teaches all the features of claim 12.
The claim recites similar limitations as corresponding claim 3 and is rejected using the same teachings and rationale.

Regarding claim 16, Hague teaches all the features of claim 12.
The claim recites similar limitations as corresponding claim 6 and is rejected using the same teachings and rationale.


Claims 7-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hague, in view of Popa-Simil et al. (US 2021/0016216 A1), hereinafter ‘Popa-Simil’.

Regarding claim 7, Hague teaches all the features of claim 1.
Hague does not explicitly teach: wherein the in-zone plume control system is a mobile in- zone plume control system structured to be carried by a user; wherein the in-zone plume control system includes a battery power system configured to power the fan.
Popa-Simil teaches:
wherein the in-zone plume control system is a mobile in-zone plume control system structured to be carried by a user; (Popa-Simil: [0455], figure 8 “FIG. 8 describes a student walking on a protected hallway where, where it is impossible to stay connected at any drain plugs near the wall, therefore a student walking, 801, on a hallway's floor, 800, and wearing a transparent mask, 802, microphone and other transducers, 803, for bio-medical applications is releasing his exhaust near floor, at feet level.”) [The combination of the devices, as illustrated in figure 8, reads on “a mobile in-zone plume control system”, and the student reads on “a user”.]
wherein the in-zone plume control system includes a battery power system configured to power the fan. (Popa-Simil: [0390] “This will require a battery or electric connection to a battery, consuming about 3 W. If one thinks to use it for 8 h, it will need a 7 Ah, 5 V battery to deliver 24 Wh out of about 35 Wh. This is a ½ lb. battery, to be mounted on the belt.”; [0392] “To compensate for this a differential pressure sensor may be added to control a fan that to compensate for the pressure drop, delivering a pressure in the inhalation valve about the same from the open air. That will require battery power too, and that is why the battery is a little bit larger having 35 Wh or more. LiPo batteries will be preferred for this application.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hague and Popa-Simil before them, to modify the air flow control and biological filtering system to incorporate a portability or mobility of the air flow control and biological filtering system.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve usage of the air flow control and biological filtering system by allowing user to wear the air flow control and biological filtering system (Popa-Simil: [0011] “Comfort of wearing, welfare status of bearer and easiness of usage is another important feature added to continuous awareness on protection factor, or how well the system is used, is another feature inventors had in mind when designed the structure and conceived the operating method.”).

Regarding claim 8, Hague and Popa-Simil teach all the features of claims 1 and 7.
Popa-Simil further teaches:
wherein the mobile in-zone plume control system is a wearable device including one or more straps holding the in-zone plume control system under a chin of an occupant. (Popa-Simil: [0433], figure 5B “FIG. 5B shows a classical military or professional style, gas mask, 521, mounted on a head, 520, using head bands, 526, which has a dual inhaling filtering cartridge, 523, on the right and a second filtering cartridge, 525 as a surrogate for complete gear, with necessary improvement as an embodiment of the current invention.”) [See the wearable device as illustrated in figure 5B. The head bands 526 read on “one or more straps”.]
The motivation to combine Hague and Popa-Simil, which teach the features of the present claim, as submitted in claim 7, is incorporated herein.

Regarding claim 17, Hague teaches all the features of claim 12.
The claim recites similar limitations as corresponding claim 7 and is rejected using the same teachings and rationale.


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hague, in view of Carr (US 2014/0363333 A1), hereinafter ‘Carr’.

Regarding claim 9, Hague teaches all the features of claim 1.
Hague does not explicitly teach: wherein the in-zone plume control system is structured to be installed in a piece of furniture of the building.
Carr teaches:
wherein the in-zone plume control system is structured to be installed in a piece of furniture of the building. (Carr: Abstract “Close proximity, including conversations at closer than three (3) feet apart, facilitates disease transfer via airborne pathogens. This transfer can be mitigated by the present invention, which is directed towards methods, systems and apparatuses to produce a predictably shaped and minimally intrusive air barrier that may comprise an airborne disinfectant, to divert and or render harmless and to divert and negate close proximity airborne pathogens, such as influenza and severe acute respiratory syndrome, etc., and other airborne particulates transferred from an infected person towards the face of an unfortunate recipient at normal conversational distances apart from each other, and/or to divert and render harmless such airborne particulates.”; [0034] “According to the present disclosure, preferred embodiments contemplate an apparatus preferably mounted such that an air flow from the device is interposed between at least two individuals to form an unobtrusive air barrier to exhaled pathogens from any individual at normal conversational distances apart.”; [0043], figure 2 “In FIG. 2, a preferred embodiment of the present disclosure is shown. Here, the air moving and air distribution component 2 is located on the desk or workstation top substantially between the occupants 6 and 7. Air 3 enters a blower in the air moving device 2 where it is pressurized to exit in a non-intrusive air jet 4 that intersects with and directs the so entrained occupant 6 and occupant 7 breath streams 5 and 5' into the general room air, preventing direct air contact between the occupants.”) [The desk, as illustrated in figure 2, reads on “a piece of furniture”, and the air moving and air distribution component 2 mounted onto the table reads on “to be installed in a piece of furniture”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hague and Carr before them, to modify the air flow control and biological filtering system to incorporate an ability to be mounted onto a furniture.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the usage of the air flow control and biological filtering system where a typical infection transfer situation may occur in a space (Carr: [0043], figure 1 “FIG. 1 shows a schematic diagram of one typical infection transfer situation where individuals 6 and 7 are seated opposite each other across a desk or workstation top 1 in such a manner that inhaled air 5 and 5' from either individual or can contain the exhaled air from the other. The close proximity of individuals 6 and 7 can facilitate the transfer of any pathogenic particles or aerosols from one individual to the other.”).

Regarding claim 10, Hague and Carr teach all the features of claims 1 and 9.
Carr further teaches:
wherein the piece of furniture is one of a conference room table, a workspace desk, a classroom desk, or a lecture hall desk. (Carr: [0043], figure 2 “In FIG. 2, a preferred embodiment of the present disclosure is shown. Here, the air moving and air distribution component 2 is located on the desk or workstation top substantially between the occupants 6 and 7.”)
The motivation to combine Hague and Carr, which teach the features of the present claim, as submitted in claim 9, is incorporated herein.

Regarding claim 11, Hague and Carr teach all the features of claims 1 and 9.
Carr further teaches:
wherein the piece of furniture comprises: an upper surface and one or more legs suspending the upper surface from a floor of the building. (Carr: [0043], figure 2 “In FIG. 2, a preferred embodiment of the present disclosure is shown. Here, the air moving and air distribution component 2 is located on the desk or workstation top substantially between the occupants 6 and 7.”)
The motivation to combine Hague and Carr, which teach the features of the present claim, as submitted in claim 9, is incorporated herein.


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Primary Examiner, Art Unit 2116